Citation Nr: 9900536	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-39 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected psychoneurosis, anxiety state, with post 
traumatic stress disorder, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected lumbar myofibrositis, currently rated as 10 
percent disabling. 

3.  Entitlement to an increased disability rating for the 
service-connected residuals of a gunshot wound, Muscle Group 
XI, left, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from  July 1944 to December 
1945.

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in  
Jackson, Mississippi.  A rating decision in April 1993, 
increased the rating for the psychiatric disorder from 10 
percent to 30 percent.  A rating decision in June 1993, 
denied entitlement to increased disability ratings for the 
service-connected  low back disorder, and the residuals of 
the shell fragment wound of the left knee.  

The Board remanded this case in July 1997 for further 
development, which has been completed.

In a statement received in November 1992, the veteran claimed 
service connection for arthritis of the lumbar spine.  
Arthritis of the lumbar spine was formerly denied by the 
Board in a decision in April 1992.  The RO never adjudicated 
this new claim and therefore it is referred for additional 
development.
 

CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains that he is entitled to 100 percent 
ratings for the service-connected  post traumatic stress 
disorder, low back disorder, and left knee disorder.  He 
maintains that he suffers more each year as a result of these 
injuries and has submitted medical evidence to show his 
conditions have worsened.  He contends that he has no 
feelings in his legs and has been unable to work since 1986.  
He must take medication to help with the pain.  His post 
traumatic stress disorder is to the point that he can not do 
his daily routine and work.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file(s).  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against the claims for increased disability 
ratings for the post traumatic stress disorder and the left 
knee disorder.  It is also the decision of the Board that the 
evidence warrants a 20 percent rating, but no more, for the 
service-connected  low back disorder.


FINDINGS OF FACT

1.  The service-connected psychiatric disorder is manifested 
by complaints of nightmares, insomnia, intrusive thoughts of 
combat, crying spells, bouts of anxiety, startle reaction, 
irritability, and some memory loss but does not result in 
more than definite impairment of interpersonal relationships 
and more than definite industrial impairment.

2.  The service-connected psychiatric disorder has not 
resulted in a flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, impaired judgment, 
impaired abstract thinking, or difficulty in establishing 
social relationships.

3.  The veterans low back disorder is primarily manifested 
by complaints of constant pain and no more than moderate 
limitation of motion.

4.  The veterans shell fragment wound of the left knee is 
manifested by a well healed, nontender scar and no more than 
moderate muscle disability to Muscle Group XI.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected post traumatic stress disorder have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.132, Diagnostic Codes 9400-9411 (1996); 38 C.F.R. § 4.7, 
4.130, Diagnostic Codes 9400-9411 (1998).

2.  The criteria for a 20 percent rating, but no more, have 
been met for the service-connected lumbar myofibrositis.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Code 5292 (1998).

3.  The criteria for an increase in the 10 percent evaluation 
assigned for the residuals of a shell fragment wound of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Code 5311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.

The service medical records disclose that the veteran 
suffered a cerebral concussion in February 1945 as a result 
of shell blast.  It landed close to him.  He was not 
unconscious but only dazed.  Following the blast he had felt 
shaky.  On examination he had moderate tremors.  Final 
diagnoses were mild concussion and psycho-neurosis anxiety.  
There was no indication of injury to the left knee and low 
back at this time.  

In April 1945, the veteran was hospitalized with complaints 
of pain in the lower back, radiating up the sides of his 
chest.  The pain was aggravated by motion.  An examination of 
the spine was negative.  X-rays of the lumbar spine were 
normal.  On an examination of the back and abdomen by a 
consultant, he had moderate muscle spasms in both flanks.  
During this hospitalization, he was primarily treated for 
enuresis.   On the separation examination, it was reported 
that he had a history of a wounded knee and back in February 
1945 by shrapnel.  A wound of the left knee and intermittent 
back pain was noted.  The psychiatric diagnosis was normal.

On a VA examination in March 1946, the veteran complained 
that his leg bothered him in cold weather and his back 
bothered him when he bent down to pick up something.  An 
examination of the spine showed slight tenderness, spasm, and 
limitation in flexion of the spine in the lumbar area.  
Examination of the knee showed no swelling, thickening, fluid 
instability, limitation of motion or tenderness.  There was 
no thigh or leg atrophy.  Evaluation of the nervous system 
showed a history of marked nervousness since the injury and 
enuresis about three nights a week.  The pertinent diagnosis 
was myofibrositis, moderate, severe, lumbar region of the 
back secondary to concussion injury to the back.  A left knee 
disorder was not diagnosed.  On a special neuropsychiatric 
examination, the veteran complained that he was nervous.  He 
complained of insomnia and occasional nightmares.  He was 
startled by unexpected noises, restless, irritable, and at 
times became sick to his stomach.  He vomited occasionally.  
The diagnosis was psychoneurosis, anxiety state.

A rating decision in March 1947 granted service connection 
for myofibrosis of the lumbar region of the back, evaluated 
as 10 percent disabling.  It also granted service connection 
for psychoneurosis, evaluated as 10 percent disabling and for 
residuals of a gunshot wound of the left knee, evaluated as 
noncompensable.  

Following a VA examination in September 1961 which noted a 
shrapnel wound residual scar of the left tibia, the 
evaluation for the left knee disorder was increased to 10 
percent.  The evaluation for the low back disorder was 
reduced to noncompensable, as of the date of the examination.  
The 10 percent rating for the psychiatric disorder continued 
in effect.    

The Board in a decision in April 1992, reviewed all of the 
evidence of record including VA examinations in May 1950, 
September 1961, December 1989, and January 1990 and VA 
outpatient records later in 1990.  The Board found that the 
myofibrositis of the lumbar spine was productive of slight 
limitation of motion and granted a 10 percent rating.  The 
Board denied service connection for arthritis of the spine 
and found that the veterans anxiety state did not result in 
more than slight impairment of social and industrial 
impairment.  The Board therefore denied entitlement to an 
increase in the 10 percent rating assigned for the 
psychiatric disorder.

The veteran underwent a VA muscle examination in December 
1992.  He complained of intermittent low back pain, severe 
enough at times that he could hardly walk.  His examination 
was described as quite inconsistent.  His gait was painfully 
slow but otherwise normal.  He would not walk on his heels or 
toes.  He stood on the inner and outer borders of his feet.  
He will come to a partial squat.  He had an essentially 
normal examination of all joints except for an amputation of 
the right little finger.  He had good trunk rotation.  He 
voluntarily restrict[ed] lumbar motion and yet on forward 
bending full reverse[d] the lumbar lordosis.  The 
musculature of the back was symmetrical and well developed.  
He complained of pain during the examination seemingly 
inappropriately.  He had forward flexion of the thoracic 
lumbar spine of 50 degrees, extension, 25 degrees, right 
lateral bending 30 degrees, left lateral bending 30 degrees, 
rotation to the right 40 degrees, and rotation to the left of 
40 degrees.  

The veterans neurological examination was within normal 
limits.  There was no atrophy of the thigh or calf.  He had a 
three centimeter scar in the anterior medial aspect of the 
left leg below the knee.  There was no evidence of infection 
or drainage.  The scar was not adherent or tender.  There was 
no muscle hernia or tissue loss.  There had been no muscles 
penetrated by the previous wound.  There were no adhesions.  
There was no apparent damage to the bone or joint.  Range of 
motion of the left knee was from 0 to 135 degrees.  His 
strength examination was difficult to access because he gave 
way on most muscle testing.  This appeared to the examiner to 
be inappropriate.  The muscles were well developed and there 
was no evidence of atrophy.  The neurological evaluation was 
normal.  X-rays of the lumbosacral spine showed mild 
degenerative disc disease, quite normal for someone 71.  X-
rays of the left tibia were normal.  There had been no 
previous damage to the bone.  There was no metallic foreign 
body.  The diagnoses were: mild degenerative disc disease of 
the lumbar spine; history of shrapnel wound of the left leg 
without evidence of a foreign body on current x-rays.

The veteran had a VA spine examination in January 1993.  He 
stated that his back had worsened over the last few years but 
that he had had no trouble with his left knee.  Forward 
flexion of the lumbar spine was to 80 degrees, extension was 
to 30 degrees, right and left lateral and rotary bending was 
to 25 degrees.  There was no paravertebral muscle spasm.  
There was no gross motor or sensory deficit.  Straight leg 
raising was negative bilaterally.  A two inch scar was noted 
in the left proximal tibia region.  Knee motion was normal.  
Ligaments were stable and there was no effusion.  The 
diagnoses were healed contusion of the lower lumbar back, 
remote, and unrelated degenerative arthritis. 

The veteran underwent a VA psychiatric examination in 
February 1993.  He had been previously seen by the examiner 
in January 1990.  He was married and now retired.  He had an 
8th grade education.  He claimed his condition was getting 
worse and was applying for an increase in benefits.  He 
complained of nerves, crying and back pain.  He said I get 
so upset over nothing.  Even when my wife says anything, it 
might not mean anything but I just get bent out of shape.  
He stated Well, I just fuss and fume, thoughts to myself.  
Ive got some animals, cats and dogs, and I talk to the cats 
and dogs.  This happened three or four times a week.  He 
became so nervous he did not know what to do.  He also stated 
that he cried like a baby over nothing.  

The veteran was described as tense and anxious and his mood 
was up and down.  He was oriented but forgetful.  This 
bothered him the most.  His thought processes were intact but 
his thought content was still an obsession and rumination 
with his two children who drowned in 1952.  He cried when he 
talked about this.  He was currently taking a nerve 
medication.  He was being followed at the mental hygiene 
clinic at Kennedy Veterans Hospital, usually once or twice a 
month.  He lived with his wife who was sickly.  He attended 
church but did no productive work.  His days were spent 
piddling around.  His main interest was in restoring old 
shotguns.  The thing that kept him from doing what he wanted 
to do was his low back which hurt.  He had no other hobbies.  

On mental status evaluation, he was dressed causally.  His 
attitude and behavior was pleasant during the interview.  He 
was polite and cooperative and answered the questions freely 
and openly.  He seemed a little tense and looked sad but his 
interactions were appropriate to the occasion.  When he 
talked about family problems, including the loss of the 
children, he became more emotionally upset.  Stream of mental 
activity disclosed no impairment.  His emotional state was 
described as dysphoric, anxious, and tense.  His thought 
process was intact.  There was no evidence of blocking, 
flight of ideas, loose associations, or pressured speech.  
His thought content was not delusional.  He was obsessed with 
his situation and past trauma.  He was not phobic.  He did 
have some somatic concern but there were no illusions.  
Hallucinations, visual, auditory, olfactory, and tactile were 
absent.  he was oriented in all spheres.  He had an awareness 
of current events.  His concentration was a little spotty and 
his memory was spotty as far as immediate events are 
concerned.  His past memory was very much intact.  His 
attention was mildly distractible.  He could understand, 
remember, and carry out instructions.  He could handle simple 
academic material.  He had some insight.  His judgment was 
not impaired.  He could handle abstractions.  

The diagnostic impression under Axis I was anxiety disorder, 
generalized, chronic.  Under Axis II, low back syndrome with 
chronic pain was diagnosed.    Under level of functioning, he 
seemed to have some impairments in the activities of daily 
living related to his anxiety, mild to moderate.  He also had 
physical concerns and a lot of emotional investment in his 
prostatic cancer, his back problem, and his heart problem.  
He had worked until he retired six years before.  His 
adaptive functioning during the last year was moderately to 
mildly impaired.    The examiner stated that the veteran 
appeared to be moderately impaired and unemployable as a 
result of anxiety or physical complaints and chronic 
ruminations.  The prognosis was not good for a higher level 
of functioning.  The examiner stated the condition was 
essentially the same as it was three years ago.          

A rating decision in April 1993 increased the rating for 
psychoneurosis, anxiety state, from 10 percent to 30 percent, 
effective from September 1992.

VA outpatient records disclose that the veteran was seen on 
numerous occasions during 1994 and 1995 with complaints 
regarding his service-connected  post traumatic stress 
disorder.

In December 1994, a private physician reported that the 
veteran had multiple medical problems, including agitation 
and depression.  In recent months he had been much more 
depressed and had insomnia.  He needed antidepressants and 
revaluation of his neurosis.

The veteran underwent a VA spine examination in March 1995.  
He complained of low back pain and injury to the left knee.  
He had no mechanical complaints referable to the left knee.  
He stated that as he grew older, his back had become stiff.  
He had no lower extremity radiation, weakness or numbness.  
He had normal spine contours and normal posture.  Flexion was 
to 80 degrees and extension was 40 degrees.  Lateral and 
rotary bending was 35 degrees bilaterally.  There was no 
gross motor, sensory, and reflex deficit at either lower 
extremity.  A two inch scar was noted on the left knee at the 
tibial tubercle.  There was no other scar or joint effusion.  
Extension was to 0 degrees and extension was to 135 degrees.  
Ligaments were stable.  He had a trace of patellofemoral 
crepitus.  X-rays showed diffuse degenerative arthritic 
changes in the dorsolumbar segments.  X-rays of the left knee 
were negative.  The diagnoses were: remote shrapnel 
laceration of the anterior left knee, superficial; remote 
indirect lumbar musculoligamentus strain.

The veteran received a mental examination in March 1995.  His 
claims folder and medical history concerning the post 
traumatic stress disorder was reviewed.  At this time he 
complained chiefly of sleep disturbance.  He reported that he 
took some medications.  If he took three pills he often slept 
very well.  If he took four pills he tended to have more 
nightmares.  He described initial insomnia several nights a 
week.  Three of four times a night he suffered from 
hypnagogic hallucinations of combat events.  He had 
nightmares of combat several times per month, particularly of 
being wounded.  He frequently cried himself to sleep and his 
wife did not share a bed with him.  He reported that during 
the day he visualized combat-related scenes, several times a 
month.  He would see what appeared to be armor and became 
extremely anxious with physical symptoms of tachycardia, 
severe sweating, and nausea, sometimes to the point of 
vomiting.  He would then look for a place to hide. He 
reported thinking of combat constantly, particularly when he 
had nothing to do.  This would frequently interfere with a 
task, such as building a birdhouse or swing.  Foggy days 
reminded him of artillery shell smoke.  He reported that he 
was easily startled.  He reported that he was able to get 
along well with people.  He like to help children and old 
people.  For this reason he built birdhouses, swings, and 
merry-go-rounds but did not charge for these.  He attended 
church and Sunday school.  He believed that his level of 
activity had remained fairly constant over the years but only 
over the last few years had he been troubled by sudden crying 
spells several times per day.  He was unable to control these 
and said his grandchild refers to him as cry baby.

The veteran said his most frequent intrusive thought was 
around the incident when he was wounded.  He was hospitalized 
for three or four weeks and then returned to combat.  Upon 
his return to service, he worked at a gas station   He said 
he was very anxious and would forget things related to his 
work.  This led to his being fired from two or three jobs.  
He later worked many years as a millwright and retired at the 
normal age of 65.  

On mental status evaluation, the veteran was described as 
having a blunted but rather irritable effect.  He showed 
labile tearfulness.  He was rather concrete and had 
difficulty changing tasks.  He was not overtly disorganized.  
He recalled none of three items spontaneously at five 
minutes.  He recalled one with a clue and one with multiple 
choice.  He made one error on serial 3s from 20.  Digit span 
was six forward and only two reverse.  He was unable to 
abstract similarities.  There was no evidence of delusions or 
hallucinations.  He reported constant feelings of 
worthlessness and reported that he had previously had 
thoughts of harming himself.  

The assessment was that the veteran had typical symptoms of 
post traumatic stress disorder since World War II.  This was 
currently complicated by cognitive changes often seen at his 
age.  There was a significant depressive component.  The 
diagnoses were post traumatic stress disorder and age-related 
cognitive deficits.  A GAF score of 55 was reported.   

In June 1995, T. David Griffin, D.O., reported that the 
veteran had been treated for his nerves at the VA hospital in 
Jackson since the end of the war and the nervous trouble was 
very likely due to post traumatic stress disorder.  He 
suffered from cancer of the prostate and anxiety and 
depression were part of the post traumatic stress disorder 
syndrome.  He requested assistance in the veterans obtaining 
medication to treat his post traumatic stress disorder.

A rating decision in July 1995, characterized the service-
connected  psychiatric disorder as psychoneurosis, anxiety 
state with post traumatic stress disorder, and continued the 
30 percent rating.

In September 1996, Andy J. Reese, D.O., stated that the 
veteran was considerably impaired with psychoneurotic 
symptoms preventing him from achieving favorable 
relationships with people.  He also felt there was moderate 
limitation of motion of the lumbar spine on most days, which 
prevented him from performing a task that a person with less 
than moderate limitation of motion could perform.  He also 
felt his decreased range of motion, in addition to the 
damaged muscles, placed him in a moderately severe category 
concerning his disability.

The veteran underwent a VA mental examination in November 
1997.  The claims folder was reviewed.  He had been seen by 
the same examiner in 1995.  He offered few spontaneous 
complaints directly related to his post traumatic stress 
disorder.  He complained of feeling that his life was not 
worthwhile since his wife died.  He complained of joint pain.  
He reported frequent blackouts, occurring when he stood up 
but at other times occurring when he sat down.  He said one 
local doctor told him he had had a small stroke.  Later 
in the interview he said he hoped to get things back on track 
next summer and return to woodworking with the stated purpose 
of giving the items he produced to charity.  He said this is 
what he consider to be enjoyable giving things away and 
helping people.  He described interrupted sleep.  He did not 
describe any particular mental state on awakening but he did 
have nightmares most nights.  He often has to awake to go to 
the bathroom.  When asked directly, he reported startle 
response.  He often felt nervous spontaneously.  He became 
disturbed on seeing anything related to war on television.  
He did not report 
any flashbacks until directly reminded what he told the 
examiner two years ago.  He said in the distance he sometimes 
saw two wheels and a pipe which seemed to be artillery.  He 
reported that he no longer thought about the war all day 
because he has learned that dwelling on it does not help.  He 
did have intrusive thoughts of seeing dead bodies piled on a 
trailer truck and other war time experiences.  

The veteran stated that his son lived with him since his wife 
died.  He did his own housecleaning.  He spent as many as 30 
hours visiting old people in hospitals and nursing homes.  
He said that he enjoyed this more than anything else and was 
able to get along with everyone with whom he had contact.  He 
felt that this was more important than woodworking.  He 
complained of a poor memory.  He will often forget what he 
has gone for when he goes to another room.  He does not get 
lost outside but becomes confused in the house at night.  The 
examiner said that a review of the claims folder revealed 
that the veteran had sought evaluation for his syncope with a 
VA doctor in November 1995, but would not accept 
hospitalization due to his wifes illness.  

The mental status evaluation revealed that he was alert, 
oriented, very slightly unkempt, and that he seemed anxious 
and irritable during the interview.  He was cooperative 
throughout.  He named the current president but not the 
preceding president.  He recalled two of three items 
spontaneously at five minutes and recalled a third item with 
multiple choice.  Digit span was six forward and four 
reverse.  Initially he seemed to have a good deal of trouble 
with the forward digit span and but eventually performed well 
as described.  He seemed to have some difficulty recalling 
pertinent aspects of his recent history and with changing 
subjects.  The assessment was that there was no clear 
indication that the post traumatic stress disorder had 
worsened.  The examiner said that assignment of a GAF related 
to industrial functioning is somewhat speculative when 
dealing with an elderly, physically impaired veteran.  The 
lower GAF assigned on this examination was related largely to 
his apparent level of cognitive and memory functioning.  
Although he actually did somewhat better on mental status 
today than on the last examination, his confusion with regard 
to the state of medical workup and forgetting that he ever 
discussed his syncope with a VA doctor, as well as his 
subjective description of memory problems, would indicate 
that he could not remember the tasks necessary to work.  He 
described relatively good social functioning when engaged in 
age-appropriate activities.  The Axis I diagnoses were post 
traumatic stress disorder and age related cognitive deficits.  
Axis IV was currently severe, previously extreme at the time 
of military service.  Axis V was 45 over the past year with 
moderate post traumatic stress disorder symptoms and 
significant cognitive deficits which would interfere with 
carrying out complex instructions or remembering a series of 
tasks to be carried out.  He was described as competent to 
mange his funds.  

The veteran underwent a VA joint examination in November 
1997.  He described his shrapnel wound to the left knee and 
the injury to his back in service.  His left knee had healed 
and was not bothering him much although he stated that his 
back hurt him all along and lately he had been taking 
medication for his low back.  He had some numbness in his 
legs which would come or go but it was not persistent.  He 
had worked at a sawmill for 13 years and prior to that had 
worked as a millwright at several places two or three years 
at a time.  He maintained that his back was hurting him more 
than in the past.  On examination, he would not walk on his 
toes.  He could walk on his heels.  He did a one-third squat.  
He had lumbar muscle spasm on both sides.  He also had 
complaints of tenderness over the paralumbar musculature from 
the level of the third lumbar vertebra on down to the top of 
the sacrum.  He also complained of pain over his sacroiliac 
joints but not his sciatic notches.  He had no gluteal 
atrophy.  He had two plus knee and ankle jerks bilaterally 
and a negative straight leg raising test, sitting.  He did 
not fully extend his knees, keeping them in a slightly flexed 
position.  He could flex forward to 60 degrees and bend 
backward to 50 degrees.  He could bend to the right and left 
20 degrees.  He had about 5 degrees of turning to the right 
and left.  The examiner stated that this amounted to 
approximately 50 percent of motion you would expect of a man 
of this age.  

There was a 2scar over the left tibial tubercle which was 
not tender.  His left knee was stable and he did not 
demonstrate any weakness in his lower extremities that could 
be detected by gross muscle examination.  The left knee 
measured ¼ inch greater in circumference than the right.  The 
range of motion in the left knee was from 10 to 135 degrees 
flexion.  There was no instability or capsular thickening.  
The examiner could find no area of point tenderness in the 
knee.  X-rays of the left knee were negative.  X-rays of the 
lumbar spine showed hypertrophic arthritis with spurring of 
the anterior aspects of all the lumbar vertebrae.  The 
diagnoses were: hypertrophic arthritis on degenerative 
arthritis of the lumbar spine; mild patellofemoral arthritis 
of a degenerative nature.  The examiner commented that the 
veteran had been evaluated innumerable times in the past 
relative to the service connected back injury and the 
findings were essentially the same since 1989 except that he 
had a little more limited motion.  He had been diagnosed with 
having myofibrositis at one time and this was the basis upon 
which he had been given a rating.  The examiner noted that he 
had been asked to examine him for degrees of active and 
passive motion and any limitation of function of the parts 
effected by limitation of motion of the lumbar spine and 
knee.

There was a flexion contracture of the left knee and very 
mild arthritis.  He did have hypertrophic arthritis of the 
back.  The left knee had normal range of motion except that 
he lacked 10 degrees of full extension.  The motion of the 
lumbar spine was one/half normal, as indicated above.  Normal 
range of motion of the knee would be from 0 degrees to 135 
degrees.  Normal range of motion in his back would be 90 
degrees of flexion, 35 degrees extension, 30 degrees bending 
left and right, and approximately 30 degrees turning to the 
right and left.  He did have excess fatigability.  There was 
some weakness and incoordination but it was due to age rather 
than to service-connected  disability.  He reported that 
these findings expressed in terms of the degree of additional 
range of motion, loss of motion, ankylosis due to weakened 
movement, or accessibility or fatigability could be greater 
during a flare-up.   

In April 1998, the RO determined that the veteran never 
claimed disability benefits from Social Security 
Administration.  His original claim filed in 1986 was for 
regular retirement.
Legal analysis

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected disorders 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
This finding is based on his contentions regarding the 
increased severity of the service-connected disorders.  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the ROs initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Increased rating for psychiatric disorder.

Initially, the Board notes that the diagnostic codes and 
provisions relating to psychiatric disorders were revised 
effective November 7, 1996.  38 C.F.R. §§ 4.13, 4.16, 4.125, 
4.126, 4.127, 4.128, 4.129, 4.130, 4.131, 4.132 (1996); 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  Under the criteria 
for rating an anxiety disorder with post traumatic stress 
disorder 38 C.F.R. § 4.132, Diagnostic Code 9400-9411 (1996), 
provided a 10 percent rating for manifestations that were 
less than those required for a 30 percent rating with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent rating 
was assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people when the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  When there was considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people and when reliability, flexibility, 
and efficiency levels were so reduced as to result in 
considerable industrial impairment, a 50 percent 
evaluation was assigned.  Id.  

A 70 percent  rating was provided when the ability to 
maintain effective or favorable relationships was 
severely impaired and when the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment.  
Id.  A 100 percent rating was warranted when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
or when there were totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or when the veteran was 
demonstrably unable to obtain or retain employment.  Id.

In Hood v. Brown, the Court stated that the term definite 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., considerable and severe, were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
definite could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that definite was to be construed as 
distinct, unambiguous, and moderately large in degree.  
It represented a degree of social and industrial 
inadaptability that was more than moderate but less than 
rather large.  VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
definite.  38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
1998).

The Court also held that the VA Schedule for Rating 
Disabilities does not present a clear basis for describing 
the degree of impairment for psychoneurotic disorders.  
Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 C.F.R. 
§ 4.132, Diagnostic Codes 9400-9411 (1996).  The purpose in 
amending or revising the rating criteria for mental disorders 
was to remove terminology in former 38 C.F.R. § 4.132, 
which was considered non-specific and subject to differing 
interpretations, and to provide objective criteria for 
determining entitlement to the various percentage ratings for 
mental disorders.  VA O.G.C. Prec. Op. 11-97 at 2 (Mar. 25, 
1997), citing 60 Fed. Reg. 54,825, 54,829 (1995).  

The revised criteria provides a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9400.  A 30 percent rating 
may be assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  

The next higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating may be assigned 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

In evaluating the service-connected psychiatric disorder, 
consideration has been given to the entire clinical record.  
The record demonstrates that rating the psychiatric disorder 
is a complicated matter because the examiner reported on the 
November 1997 examination that in addition to his post 
traumatic stress disorder, the veteran also had significant 
age related cognitive deficits.  Service connection has not 
been granted for these age related cognitive deficits and 
therefore, they may not be considered in evaluating the 
service-connected psychiatric disorder. 

In evaluating the post traumatic stress disorder, the Board 
will consider the entire clinical record with emphasis upon 
the recent examinations.   The clinical record demonstrated 
that the veteran has consistently complained of crying 
spells, nightmares, bouts of anxiety, constant intrusive 
thoughts of combat, irritability, and memory loss.  

The Global Assessment of Functioning (GAF) Scale of 45, 
reported on the most recent psychiatric examination, is 
between 50 which contemplates series symptoms and 40 which 
contemplates some impairment in reality testing or 
communication, or major impairment in several areas such as 
work or school, family relations, judgment thinking or mode.  
The GAF of 55, reported on the 1995 examination is between 
the serious symptoms contemplated by 50 and moderate symptoms 
contemplate by 60.  However, the VA examiner, who performed 
both of these examinations, stated that the GAF scores 
related to industrial functioning is somewhat speculative 
when dealing with an elderly, physically impaired veteran.  
His lower score on the 1997 examination was attributed to 
cognitive deficits rather than the service-connected  
psychiatric disorder. 

The degree of impairment resulting from the current 
manifestations in this case do not approach the level of 
disability in the VA Schedule for Rating Disabilities that is 
designated by a 50 percent or higher rating under either the 
old or the new rating criteria.  That is, the degree of 
impairment in occupational and social function stemming from 
his service-connected psychiatric disorder is not 
considerable or severe.  

The examiner stressed that the veteran did somewhat better on 
the November 1997 examination than he did on the 1995 
examination on mental status.  He described relatively good 
social functioning when engaged in age-appropriate behavior.  
Furthermore, he only diagnosed moderate post traumatic stress 
disorder symptoms.  Under the old diagnostic criteria for 
evaluating psychiatric disorders, the General Counsel of the 
VA concluded that the criteria for a 30 percent evaluation, 
that is definite impairment, represented a degree of social 
and industrial inadaptability that was "more than moderate.  
VA O.G.C. Prec. 9-93 (November 9, 1993).

Under the new criteria, the 30 percent rating contemplates 
symptoms such as decrease in work efficiency due to symptoms 
such as depressed mood, anxiety, mild memory loss, and 
chronic sleep impairment.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (1998).  The veteran does not have symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; impaired judgment, impaired abstract 
thinking, difficulty in establishing social relationships and 
deficiencies in most areas, including family relations; near 
continuous depression; etc.  Accordingly, the Board finds 
that the preponderance of the probative objective evidence is 
against finding that the new criteria for an evaluation in 
excess of 30 percent are met in this case.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1998).

Finally, the Board notes that while a February 1993 VA 
examiner indicated that the veteran was unemployable as a 
result of his anxiety or physical complaints and chronic 
ruminations, that same examiner described the impairment in 
the veterans activities of daily living related to his 
anxiety as mild to moderate.  


Increased rating for lumbar spine disorder.

The veterans lumbar myofibrositis has consistently been 
evaluated under Diagnostic code 5292 based on limitation of 
motion of the lumbar spine.  Diagnostic Code 5292 (1998).  A 
10 percent rating contemplates mild limitation of motion, a 
20 percent rating contemplates moderate limitation of motion, 
and a 40 percent rating contemplates severe limitation of 
motion.

In addition, the Board is aware of the appellants contention 
and complaints of low back pain.  In this regard the Board 
has considered DeLuca v. Brown, 8 Vet. App. 202 (1995), in 
which the United States Court of Veterans Appeals (Court) 
held that, in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint.  See 38 C.F.R. 
§§ 4.40, 4.45 (1998).  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding does not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including use during flare-ups.  See 38 C.F.R. § 4.14 (1998).

In evaluating the service-connected  lumbar myofibrositis, 
the Board has reviewed all of the VA examinations of record, 
with emphasis upon the most recent examinations.  On the 
March 1992 examination, the examiner reported that the 
veteran had voluntary restricted motion.  On the January 1993 
and March 1995 examinations, he had forward flexion to 80 
degrees and no muscle spasm was noted.  However, on the most 
recent examination in November 1997, he did have lumbar 
muscle spasms on both sides.  He could only forward flex to 
60 degrees and bend 20 degrees to the right and left.  He had 
5 degrees turning to the right and left. The examiner stated 
that this amounted to 50 percent of motion expected of a man 
his age.  Furthermore, because of the complaints of back 
pain, the provisions of DeLuca are for application.  On the 
most recent examination in 1997, the examiner applied the 
provisions, as requested in the Boards remand. He did note 
that the veteran had excess fatigability.  On the other hand, 
there was some weakness and incoordination but this was 
attributed to age rather than service-connected  disability.  
He also indicated the findings of decreased range of motion, 
loss of motion, accessibility, or fatigability could be 
greater during a flare-up.  Therefore, the Board finds the 
evidence in equipoise, and with resolution of reasonable 
doubt the veteran warrants a grant of a 20 percent evaluation 
his service-connected low back disorder.  However, even with 
pain, the veteran did not exhibit more than overall moderate 
limitation of motion on the examinations, when the Board 
compares the ranges of motion he demonstrated the normal 
range of motion according to the November 1997 VA examiner.  

Residuals of a shell fragment wound of the left knee.

Initially, the Board notes that at the time of the injury as 
a result of the shell blast in February 1945, there were no 
complaints or manifestations of a left knee injury.  On the 
separation examination, it was reported that he had a history 
of a wounded knee, and a wound of the left knee was noted.  
On the initial VA examination in March 1946, a left knee 
disorder was not noted.  The 10 percent rating was assigned 
in 1961 based on the residual scar of the left tibia area.  
The RO has always evaluated the service-connected left knee 
disability under the provisions of Diagnostic Code 5311.   

Under Diagnostic Code 5311(muscles of the calf), which 
includes flexion of the foot and knee, a noncompensable 
evaluation is warranted for slight muscle disability, a 
10 percent evaluation is warranted for moderate muscle 
disability, and a 20 percent evaluation is warranted for 
moderately severe muscle disability.  

The factors to be considered in the evaluation of 
disabilities residual to healed wounds involving muscle 
groups due to gunshot or other trauma are found in 38 C.F.R. 
§ 4.56.  The Board also notes that the provisions regarding 
the rating of muscle injuries were amended in 1997, but as 
the amendments have not resulted in any major substantive 
change in the manner in which disability due to muscle 



injuries is rated, the Board will note only the criteria of 
the new regulations.  The factors establishing a slight 
disability of the muscles include:

Type of injury:  Simple wound of muscle 
without debridement or infection.

History and complaint:  Service 
department record of wound of superficial 
wound with brief treatment and return to 
duty.  Healing with good functional 
results.  No consistent complaint of 
cardinal signs or symptoms of muscle 
disability, such as loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination 
and uncertainty of movement.

Objective findings:  Minimum scar.  No 
evidence of fascial defect, atrophy or of 
impaired tonus.  No significant 
impairment of function and no metallic 
fragments retained in muscle tissue.

The factors establishing a moderate disability of the muscles 
include:

Type of injury:  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement or prolonged 
infection.

History and complaint:  Service 
department record or other sufficient 
evidence of in-service treatment of 
wound.  Record of consistent complaint of 
one or more of the cardinal signs or 
symptoms of muscle disability, such as 
loss of power, weakness, fatigue-pain, 
impairment of coordination and 
uncertainty of movement, particularly 
lowered threshold of fatigue, affecting 
the particular functions controlled by 
the injured muscles.  

Objective findings: Entrance and (if 
present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia 
or muscle substance or impairment of 
muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side. 

The factors establishing a moderately severe disability of 
muscles include:

Type of injury:  Through and through or 
deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection or sloughing of soft parts, and 
intermuscular cicatrization.

History and complaint:  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs or 
symptoms of muscle disability, such as 
loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement, and, if present, 
evidence of inability to keep up with 
work requirement.  

Objective findings:  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

A review of the numerous VA examinations since December 1992, 
disclose no muscle hernia or tissue loss.  There is no 
evidence of adhesions or apparent damage to the muscle or 
bone.  Ligaments of the left knee have been consistently 
intact.  X-rays of the left knee have never showed evidence 
of metallic fragments.  In addition, on the most recent 
examination, he said that his left knee condition had healed 
and was not bothering him too much.  He had two plus knee and 
ankle jerks.  The examiner said that he had normal range of 
motion except that he lacked 10 degrees of full extension.   
Although the examiner reported very mild arthritis of the 
left knee, the x-rays of the knee were described as negative.  
Accordingly, the Board finds that the left knee disorder has 
not resulted in any more than moderate muscle disability to 
Muscle Group XI.  

Finally, when after consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving such matter shall be given 
to the claimant.  38 U.S.C.A. § 5107(b).  However, for the 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for entitlement to increased ratings for his service-
connected psychiatric disorder and left knee disability and 
entitlement to an evaluation in excess of 20 percent for his 
service-connected back disability.  







	(CONTINUED ON NEXT PAGE)




ORDER

An increased disability rating for service-connected post 
traumatic stress disorder is denied.

An increased disability rating for the residuals of a shell 
fragment wound of the left knee is denied.

A 20 percent rating for the service-connected  low back 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


		
	L. JENNIFER LANE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
